1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      STEVEN FLOYD VOSS,                               Case No. 3:19-cv-00197-MMD-CLB

7                                   Petitioner,                        ORDER
             v.
8
       ISIDRO BACA, et al.,
9
                                Respondents.
10

11          This is a habeas corpus matter under 28 U.S.C. § 2254. Petitioner Steven Floyd

12   Voss has filed an unopposed motion for extension of time (second request) (ECF No. 20).

13   Voss asks to be allowed to file his amended petition for a writ of habeas corpus by

14   December 3, 2020—295 days from the current due date—citing the statute of limitations

15   and the need for more time to investigate.

16          Voss bases his request upon unusual circumstances. In the criminal case at issue,

17   the Second Judicial District Court of the State of Nevada entered a new amended

18   judgment of conviction on May 24, 2018. State v. Voss, Case No. CR97-2077. 1 Voss

19   states that he delivered his current federal petition to a prison officer for mailing on April

20   4, 2019, and the Court received the petition on April 12, 2019. (ECF No. 7 at 1.) This Court

21   appointed counsel provisionally on May 15, 2019. (ECF No. 6 at 4.) In the Nevada

22   Appellate Courts, Voss filed a notice of appeal from an order granting his “motion to correct

23   judgment.” On April 29, 2019, the Nevada Court of Appeals initially dismissed the appeal

24   for lack of jurisdiction because the district court's order was not appealable. State v. Voss,

25   ///

26   ///
27          1https://www.washoecourts.com/Query/CaseInformation/CR97-2077                  (report
28   generated February 12, 2020).
1    Case No. 76211 & 76211-COA (order dismissing appeal). 2 Upon reconsideration, on June

2    11, 2019, the Nevada Court of Appeals decided that Voss was appealing the new

3    amended judgment of conviction, and that court reinstated the appeal. Id. (order denying

4    in part and granting in part a petition for rehearing). On the same day, the Nevada Court

5    of Appeals affirmed the judgment of conviction. Id. (order of affirmance). Voss then

6    petitioned the Nevada Supreme Court for review. On September 4, 2019, the Nevada

7    Supreme Court denied review. Id. (order denying petition for review). The time to petition

8    the Supreme Court of the United States for a writ of certiorari expired at the end of

9    December 3, 2019. See Sup. Ct. R. 13(1). If Voss is correct that under Smith v. Williams,

10   871 F.3d 684, 687–88 (9th Cir. 2017), the new amended judgment of conviction reset the

11   one-year period of limitation of 28 U.S.C. § 2244(d)(1), then that period will expire at the

12   end of December 3, 2020. 3 The one-year period thus would have started around eight

13   months after Voss commenced this action.

14          Assuming that Voss is correct, the Court agrees that he has shown good cause for

15   an extension of time. However, that extension would mean that the case would sit open,

16   inactive, and without an operative pleading for almost ten months between the date of

17   entry of this order and the due date for the second amended petition. The action itself

18   would be open and without an operative pleading for one year and eight months before

19   the second amended petition is due. Under these circumstances, the Court will grant Voss

20   up to and including December 3, 2020, to file a second amended petition. The Court also

21   will stay the action until Voss is ready to file the second amended petition. When Voss is

22   ready to file the second amended petition, he will need to file a motion to reopen the action

23   along with the second amended petition. The Court does not anticipate any need to extend

24   its deadline to move to reopen the action and to file the second amended petition past

25   ///
26
            2http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=46449&combined=t

27   rue (report generated February 12, 2020).
            3This calculation does not account for any properly filed state petitions or motions
28
     that would toll the one-year period under 28 U.S.C. § 2244(d)(2).
                                                 2
1    December 3, 2020, because the expiration of the one-year period under Voss’ calculations

2    is a hard deadline that the Court cannot extend absent extraordinary circumstances.

3          It therefore is ordered that Voss’ unopposed motion for extension of time (second

4    request) (ECF No. 20) is granted.

5          It further is ordered that this action is stayed pending the filing of the second

6    amended petition for a writ of habeas corpus. Voss will have up to and including December

7    3, 2020, to file a motion to reopen this action and a second amended petition for a writ of

8    habeas corpus. Further, Voss or Respondents otherwise may move to reopen the action

9    and seek any relief appropriate under the circumstances.

10         It further is ordered that the Clerk of the Court administratively close this action until

11   such time as the Court grants a motion to reopen the action.

12         DATED THIS 20th day of February 2020.

13

14
                                                MIRANDA M. DU
15                                              CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
